TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 15, 2014



                                     NO. 03-14-00382-CV


                  Manuel Grimaldo and Evangelina Grimaldo, Appellants

                                               v.

                              Centex Materials, L.L.C., Appellee




      APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
 DISMISSED ON APPELLANTS’ MOTION -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on June 4, 2014. Manuel Grimaldo

and Evangelina Grimaldo have filed a motion to dismiss the appeal, and having considered the

motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. The appellants shall pay all costs relating to this appeal, both

in this Court and the court below.